IN THE SUPREME COURT OF THE STATE OF NEVADA


                ELITE MOVING AND STORAGE, INC.,                       No. 67061
                Appellant,
                vs.
                MALCO ENTERPRISES OF NEVADA,
                                                                            FILED
                INC., A NEVADA CORPORATION,                                 MAY 1 1 2016
                Respondent.



                                         ORDER OF AFFIRMANCE
                             This is an appeal from a district court judgment after a short
                bench trial in a breach of contract action. Eighth Judicial District Court,
                Clark County; Susan Scann, Judge.
                             Appellant entered into an agreement to rent a vehicle from
                respondent on November 16, 2006. The vehicle was returned to
                respondent with substantial damages sustained after a rollover accident.
                When appellant failed to pay for the damages, respondent filed the
                underlying action for breach of contract and related claims. The matter
                went to arbitration, which resulted in an award in favor of appellant.
                Respondent requested a trial de novo and after a short bench trial, a
                judgment was entered in favor of respondent for $20,501.73 in damages.
                This appeal followed.'



                      1 0nMarch 2, 2016, we stayed this appeal to allow the parties to
                resolve a pending counterclaim regarding loss-of-use damages. On April
                20, 2016, appellant filed a status report reflecting that respondent's loss-
                of-use counterclaim was denied, thereby finally resolving all remaining
                claims. Therefore, we vacate the March 2 stay of this appeal.


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                    Appellant contends that the lower court erred in finding that
                         there was a valid contract making appellant liable for damages to the
                         vehicle. Appellant argues that the parties' agreement was ambiguous
                         because several versions were produced below, only one of which was
                         signed, and none of which contain initials declining the Loss Damage
                         Waiver (LDW) coverage. Appellant further contends that the lower court
                         should have allowed parol evidence as to the parties' course of dealing in
                         determining whether respondent should be liable for any damage to the
                         vehicle.
                                     Having considered the parties' arguments and reviewed the
                         record, we conclude that the signed rental agreement was a valid contract
                         containing the essential terms, including the date rented, the return date,
                         the rental rate, and the terms of the LDW optional coverage.      See May v.

                         Anderson, 121 Nev. 668, 672, 119 P.3d 1254, 1257 (2005) (providing that
                         this court reviews a district court's interpretation of a contract de novo).
                         The designation "Decline" is marked next to the LDW optional service, and
                         no charges for loss or damage coverage were included in the agreement.
                                     Even assuming the contract was ambiguous because no
                         initials appear in the space designated for declining the LDW coverage,
                         the lower court found credible the testimony by appellant's president that
                         it was not his practice to purchase the optional coverage.         See NRS

                         104.2202(1) (providing that evidence of the parties' course of dealing may
                         be used to explain, but not contradict, their agreement); Ringle v. Bruton,
                         120 Nev. 82, 91, 86 P.3d 1032, 1037 (2004) (stating that parol evidence is
                         admissible to clarify an ambiguous term as long as it does not contradict
                         the terms of the written agreement); see also Castle v. Simmons, 120 Nev.
98, 103, 86 P.3d 1042, 1046 (2004) (this court will not reweigh on appeal

SUPREME COURT
        OF
     NEVADA
                                                               2
(0) 1947A     4r44
             (7      (
                  the credibility of witnesses). Appellant has not established, based on the
                  record before us, that the lower court's findings are not supported by
                  substantial evidence.   Whitemaine v. Aniskovich,     124 Nev. 302, 308, 183
P.3d 137, 141 (2008) (providing that this court reviews for substantial
                  evidence the district court's factual findings as to whether a contract
                  exists and the parties' intentions regarding a contractual provision).
                              Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                                                               Har" esty



                                                               Saitta


                                                                                4WP
                                                               Pickering




                  cc: Hon. Susan Scann, District Judge
                       Robert F. Saint-Aubin, Settlement Judge
                       Hansen Rasmussen, LLC
                       Mazur & Brooks, A PLC
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ae